Case 1:19-cv-02705-REB-STV Document 39 Filed 08/19/20 USDC Colorado Page 1 of 2




                            IN UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-02705-REB-STV

  Charles Luciano,
          Plaintiff,
  v.

  The Giving Tree of Denver, LLC,
         Defendant/3rd Party Claimant,
  v.

  Text Rewards Program d/b/a/ Full Circle
  Media, A dissolved Colorado Limited Liability
  Company
         Third-party Defendants.


                                   NOTICE OF SETTLEMENT


         NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have reached

  a settlement. The Plaintiff anticipates filing a notice of withdrawal of Complaint and voluntary

  dismissal of this action with prejudice pursuant to FED. R. CIV. P. 41(a) within 60 days.


  Dated: August 19, 2020

                                               Respectfully submitted,

                                                By: __/s/ Sergei Lemberg_________

                                               Sergei Lemberg, Esq.
                                               CT Bar No.: 425027
                                               LEMBERG LAW LLC
                                               43 Danbury Road, 3rd Floor
                                               Wilton, CT 06897
                                               Telephone: (203) 653-2250
                                               Facsimile: (203) 653-3424
                                               E-mail: slemberg@lemberglaw.com
                                               Attorneys for Plaintiff
Case 1:19-cv-02705-REB-STV Document 39 Filed 08/19/20 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 19, 2020, a true and correct copy of the foregoing Notice
  of Settlement was served electronically by the U.S. District Court for the District of Colorado
  Electronic Document Filing System (ECF) and that the document is available on the ECF
  system.


                                               By /s/ Sergei Lemberg
                                                      Sergei Lemberg, Esq.
